Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gas permeable film in the opening portion [claim 5] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the limitation “a negative pressure to an atmospheric pressure” since it is unclear what is being claimed. Are both a negative pressure and atmospheric pressure being defined? For examination purposes, Examiner interprets the limitation as “a negative pressure relative to an atmospheric pressure”.
Claim 8 is rendered indefinite by the limitation “a negative pressure to an atmospheric pressure” since it is unclear what is being claimed. Are both a negative pressure and atmospheric pressure being defined? For examination purposes, Examiner interprets the limitation as “a negative pressure relative to an atmospheric pressure”.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 01-164368.
Regarding claim 1,  JP 01-164368 discloses a packaged medical device (See Figs. 1-3)  comprising: a container (1) having an opening portion (top opening), a medical device (4) housed inside the container: and a gas impermeable film (3) sealing the opening portion by heat-sealing, wherein an inside of the container is set to a negative pressure relative to an atmospheric pressure, and the medical device is pressed by the gas impermeable film (as shown in Fig. 3).
Regarding claim 4,  JP 01-164368 discloses an absolute value of a difference between oxygen permeability of the gas impermeable film and oxygen permeability of the container is inherently less than 200 cm3/m2-24 h-atm.
Regarding claim 6,  JP 01-164368 discloses the container comprises a holding portion (see protrusion adjacent element 5 which objects 4 rest upon) holding the medical device inside the container.
Regarding claim 7,  JP 01-164368 discloses the container has a flange portion (at 2a) formed to extend outward in a peripheral portion of the opening portion, and the gas impermeable film is heat-sealed to the flange portion and deformed toward the inside of the container and has a deformation amount from the flange portion toward the inside of the container of 70% or less of a height of the container (as shown in Fig. 3).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 01-164368 as applied to claim 1 above in view of Blucher et al. (US 2015/0151894). As described above, JP 01-164368 discloses the claimed invention except for the specific material of the gas impermeable film. However, Blucher teaches a cover film formed from a polyester resin for the purpose of providing impact .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 01-164368 as applied to claim 1 above in view of Okihara et al. (US 9,925,327). As described above, JP 01-164368 discloses the claimed invention except for the gas permeable film. However, Okihara teaches a medical device package (See Fig. 2) comprising a container (at 40) and a cover film (50), wherein the container has a gas permeable film (60) within the top opening of the container for the purpose of being permeable by a gas for sterilization and is not permeable by minute particles such as bacteria or viruses ([0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of JP 01-164368 with a gas permeable film as taught by Okihara in order to between protect the contents from particles such as bacteria or viruses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735